Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 01/12/2021. Claims 1, 3-4, 7-8, 10, 12-14 and 21-31 were previously pending; claims 1, 3, 8, 23, 25-27 and 30 are amended; claims 7, 12 and 28 are cancelled; new claims 32-34 are added.
Applicant’s amendments to the claims have overcome each and every objections in the previous Non-Final Office Action mailed on 10/16/2020.
A complete action on the merits of claims 1, 3-4, 8, 10, 13-14, 21-27 and 29-34 follows below:

Allowable Subject Matter
Claims 1, 3-4, 8, 10, 13-14, 21-27 and 29-34 are allowed.
Claim 1 is allowed for disclosing “a plurality of gas supply channels provided in the main body and respectively formed with a gas supply opening on the surface, configured to supply a gas to the substrate, wherein the surface of the main body has a plurality of burls extending therefrom, and wherein the gas supply channels are formed between the burls and between the vacuum channels”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claim 8 is allowed for disclosing “a plurality of gas supply channels provided in the main body and respectively formed with a gas supply opening on the surface of the main body, configured to supply a gas to the substrate, wherein the gas supply channels are formed between the vacuum channels: 
Claim 27 is allowed for disclosing “a plurality of burls extending from the surface of the main body, and arranged throughout the main body, configured to support the substrate; wherein the vacuum channels and the gas supply channels are formed between the burls and are alternatively arranged”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claims 1, 8 and 27 is Mizutani (US Publication No. 2008/0165330) which teaches plurality of vacuum channels (suction ports 5A-5H), plurality of gas supply channels (atmospherically opened holes 16A-16H) and plurality of burls (14, 15, 4); but does not teach combination of limitations of each of claims 1, 8 and 27 with regards to positional relationship between vacuum channels, gas supply channels and burls as also discussed in previous Non-Final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        
LDW
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        MARCH 25, 2021